393 U.S. 78
89 S.Ct. 234
21 L.Ed.2d 61
CHEMICAL TANK LINES, INC.v.Edward W. HOLSTINE.
No. 195.
Supreme Court of the United States
October 21, 1968

J. Campbell Palmer III and Albert L. Bases, for appellant.
Robert H. C. Kay and Stanley E. Preiser, for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.


2
Mr. Justice BLACK dissents.